Citation Nr: 1449401	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  09-26 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a lower back and thoracolumbar spine disorder.

2.  Entitlement to service connection for a bilateral upper extremity disorder.

3.  Entitlement to service connection for left leg radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In June 2010, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This case was previously before the Board in April 2011 and remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the April 2010 remand, the Board remanded the claims for a VA examination to address the etiology of the Veteran's back disorder.  The Veteran was afforded a VA examination in June 2011.  The VA examiner found the Veteran's back or thoracolumbar disorder did not clearly and unmistakably exist prior to service entrance and it was not clearly and unmistakably worsened during service.  The VA examiner also found that, "it does not appear likely that any back or thoracolumbar spine disorder or left leg radiculopathy or bilateral upper extremity disorder is related to service."  As a rationale, the VA examiner stated that there was no documentation of any in-service injuries to his back or his legs or his arms.  The VA examiner also noted there was no documentation of a disability prior to service.  

As noted in the April 2011 remand, the Veteran testified that he sustained repeated injury to his back as a result of driving a tank, sitting on the steel driver's seat with 9 to 10 canister points/heat rods serving as the back rest of the seat, and being bounced around in the tank while driving for lengthy periods over rugged terrain, to include during combat in Vietnam.  See Board Hearing Transcript at 5-7.  Although the Veteran's service treatment records are negative for relevant complaints or findings, the Veteran served in combat with the enemy during a period of war.  His report about driving in a tank is consistent with the circumstances, conditions, or hardships of his service.  However, the VA examiner did not address the Veteran's claim that he injured his back as a result of driving a tank.  Thus, the Board finds the VA examination report to be inadequate.  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the claim must be remanded for a new opinion.  

The Veteran's claims for entitlement to service connection for a bilateral upper extremity disorder and left leg radiculopathy are inextricably intertwined with the issue of entitlement to a low back and thoracolumbar spine disorder.  The Veteran has asserted that the disabilities are related to his low back and thoracolumbar spine disorder.  A January 2012 VA treatment record indicates the Veteran's provider indicates the carpal tunnel syndrome symptoms may be related to a pinched nerve in his neck.  

The Board also notes that VA treatment records were added in the Veteran's virtual VA claims file in June 2012, after the most recent supplemental statement of the case dated in May 2012.  Thus, when the AOJ readjudicates the claim, it should consider the VA treatment records added in June 2012.

Finally, the VA treatment records in the file only date to January 2010.  Consequently, the Board requests the appellant's complete VA treatment records from January 2010 to present. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records from January 2010 to present.  If no records are available, the claims folder must indicate this fact.

2.  After any records obtained have been associated with the claims file, forward the claims file to the VA examiner who conducted the June 2011 VA examination, or if unavailable, a VA clinician of appropriate expertise, to provide opinions as to the following:

Whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" or "unlikely" (meaning that there is a less than 50% likelihood) that any identified back or thoracolumbar spine disorder or any identified left leg radiculopathy or bilateral upper extremity disorder is related, in whole in or in part, to service, including to in-service disease or injury.

For purposes of this opinion, the VA clinician should assume the Veteran's statements regarding  sustaining repeated injury to his back as a result of driving the tank, sitting on the steel driver's seat with 9 to 10 canister points/heat rods serving as the back rest of the seat, and being bounced around in the tank while driving for lengthy periods over rugged terrain, are credible.  See June 2010 Board Hearing Transcript at 5-7.  The VA clinician should address the Veteran's statements in the opinion.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for a lower back and thoracolumbar spine disorder, a bilateral upper extremity disorder, and left leg radiculopathy, with consideration of any new evidence of record including the VA treatment records associated with the claims file in June 2012.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



